PER CURIAM.
We deny the petition for certiorari as there is an adequate remedy at law by plenary appeal. There is nothing in the record to establish that the defendant/petitioner knowingly served a person habitually addicted to the use of any alcoholic beverages, which is necessary to establish liability. See Section 768.125, Florida Statutes (1983); Lonestar Florida, Inc. v. Cooper, 408 So.2d 758 (Fla. 4th DCA 1982). Although that void in the record suggests there has been a departure from the essential requirements of law, existence of an adequate remedy at law precludes certiora-ri as a remedy.
HERSEY, C.J., and LETTS and GLICK-STEIN, JJ., concur.